           Case 5:20-cv-06297-JMG Document 26 Filed 04/30/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MELANIE E. DAMIAN,                        :
As receiver of Today’s Growth Consultant, Inc.
                                          :
(d/b/a The Income Store),                 :
                      Plaintiff,          :
                                          :
                  v.                      :                               Civil No. 5:20-cv-06297-JMG
                                          :
CONKLIN WEB PROPERTIES, LLC,              :
d/b/a                                     :
CONKLIN MEDIA, et al.,                    :
                  Defendants.              :
__________________________________________

                                                      ORDER

         AND NOW, this 30th day of April, 2021, upon consideration of Plaintiff Melanie E.

Damian’s Motion for Substitute Service on Defendant Prospect MX, LLC (“Prospect MX”)

(ECF No. 25), it is hereby ORDERED as follows:

    1. The motion (ECF No. 25) is GRANTED. 1 The plaintiff is permitted to serve Prospect

         MX by mailing the summons and complaint with a signed receipt to the address of 202

         Little Hill, Lancaster, Pennsylvania 17602.


1
  Federal Rule of Civil Procedure 4 requires a plaintiff to properly serve any defendant with a summons and a copy
of the complaint. See FED. R. CIV. P. 4(c)(1). For corporate defendants, a plaintiff may serve them by “delivering a
copy of the summons and of the complaint to an officer, a managing or general agent, or any other agent authorized
by appointment or by law to receive service of process.” FED. R. CIV. P. 4(h)(1)(B). Additionally, “service may be
effectuated pursuant to the law of the state in which the district court sits, or in which service is effected.” Nautilus
Ins. Co. v. Global Staffing Solutions, Inc., No. 20-3927, 2021 WL 120929, at *1 (E.D. Pa. Jan. 13, 2021) (citing Fed.
R. Civ. P. 4(e)(1)). In Pennsylvania, this means personally handing original process to “(1) an executive officer,
partner or trustee of the corporation or similar entity, or (2) the manager, clerk or other person for the time being in
charge of any regular place of business or activity of the corporation or similar entity, or (3) an agent authorized by
the corporation or similar entity in writing to receive service of process for it.” PA. R. CIV. P. 424.

          Where, such as here, the plaintiff is unable to personally serve the corporate defendant, Pennsylvania
allows the plaintiff to seek “a special [court] order directing the method of service.” PA. R. CIV. P. 430(a). Allowing
alternative service methods, however, is “only appropriate as a ‘last resort’ when regular service cannot be made.”
Laborers’ District Council Constr. Industry Pension Fund v. Miniscalco Corp., No. 20-5745, 2021 WL 121136, at
*3 (E.D. Pa. Jan. 12, 2021) (quoting Deutsche Bank Nat’l Tr. Co. v. Marjer, Inc., No. 14-2422, 2014 WL 5410203,
at *3 (E.D. Pa. Oct. 24, 2014)). Therefore, a plaintiff must first demonstrate that standard service cannot be
           Case 5:20-cv-06297-JMG Document 26 Filed 04/30/21 Page 2 of 3




    2. The initial service as to Prospect MX is QUASHED and the plaintiff’s time for service of

         process is EXTENDED. 2 The plaintiff shall have an additional sixty (60) days to effect

         proper service on Prospect MX.



effectuated before a court will permit alternative methods. Id. To make this showing, the plaintiff must establish that
(1) a “good faith effort” was undertaken to locate and serve the defendant, and (2) the proposed alternative method
of service is “reasonably calculated to provide the defendant with notice of the proceedings.” Id. at *2 (quoting
Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *3; see also PA. R. CIV. P. 430(a) (requiring an affidavit to be
attached to the motion for alternate service “stating the nature and extent of the investigation which has been made
to determine the whereabouts of the defendant and the reasons why service cannot be made”).

         Here, the plaintiff avers that she has been unsuccessful in personally serving original process on Prospect
MX. ECF No. 25. After the process server learned that Prospect MX was not “known or found” at either the address
provided on Prospect MX’s website or an address found through a Lexis Accurint search, the plaintiff discovered
the address for Prospect MX’s co-founder and chief operating officer (“CEO”). Id. ¶¶ 2–4. The process server then
attempted to personally serve Prospect MX five different times at the CEO’s address but was unsuccessful. Id. ¶ 5.
On one occasion, a woman came to the door and confirmed that the CEO resided at that address. Id. However, she
refused to open the door, instead directing the process server to “leave the papers on the porch.” Id. The process
server declined, as that would not constitute personal service. See id. Now, the plaintiff seeks permission to serve
Prospect MX by mail at the CEO’s address. Id. ¶ 8.

         After reviewing the plaintiff’s motion and the affidavit attached thereto, the Court finds that the plaintiff
has made a good faith effort to locate and personally serve Prospect MX. In particular, the plaintiff has attempted
service on seven separate occasions, five at the CEO’s residence, and at various times of day. ECF No. 25, Ex. A;
see also Nautilus Ins. Co., 2021 WL 120929, at *2 (“Courts in this district have found a plaintiff’s efforts to be
sufficient when he or she has made six attempts at service.” (quoting Banegas v. Hampton, No. 08-5348, 2009 WL
1140268, at *2 (E.D. Pa. Apr. 27, 2009)). Moreover, the proposed alternative method of service—by U.S. mail—is
reasonably calculated to provide the defendant with notice: the plaintiff has confirmed that the defendant currently
resides at the provided address. However, pursuant to Pennsylvania Rule of Civil Procedure 403, the Court will
require the summons and complaint be mailed with a signed receipt. PA. R. CIV. P. 403. In the event the defendant
refuses to accept the mail, then at that time, the plaintiff may resend by ordinary mail. Id.
2
  Plaintiffs must serve both the complaint and summons on a defendant within ninety days of the filing of the
complaint. See FED. R. CIV. P. 4(c)(1), 4(m). When plaintiffs fail to timely serve original process, courts must extend
the time for service if the plaintiff demonstrates “good cause” for such failure. FED. R. CIV. P. 4(m). In the Third
Circuit, good cause is equated with “excusable neglect.” MCI Telecomms. Corp. v. Teleconcepts, Inc., 71 F.3d 1086,
1097 (3d Cir. 1995). Courts often assess good cause by looking at three factors, namely: “(1) reasonableness of
plaintiff’s efforts to serve[;] (2) prejudice to the defendant by lack of timely service[;] and (3) whether plaintiff
moved for an enlargement of time to serve.” Id.

         Even in the absence of good cause, a district court has the broad discretion to “simply quash service of
process,” rather than dismiss the complaint. See Umbenhauer v. Woog, 969 F.2d 25, 30 (3d Cir. 1992); see also
Petrucelli v. Bohringer and Ratzinger, 46 F.3d 1298, 1305 (3d Cir. 1995) (interpreting the Rule 4(m) advisory
committee’s notes to explain that the rule allows for relief from dismissal even if plaintiff has not shown good
cause). Where a plaintiff has acted in good faith but failed to effectuate service, courts are reluctant to dismiss. See,
e.g., Ramada Worldwide Inc. v. Shriji rupa LLC, No. 07-2726, 2013 WL 1903295, at *6 (D.N.J. Apr. 15, 2013). The
Third Circuit has found that a district court may consider: actual notice of the legal action; prejudice to the
defendant; the statute of limitations on the underlying causes of action; the conduct of the defendant; and whether
the plaintiff is represented by counsel, in addition to any other relevant factor whether deciding whether to grant an
extension or dismiss the complaint. Chiang v. U.S. Small Business Admin, 331 F. App’x 113 (3d Cir. 2009).
           Case 5:20-cv-06297-JMG Document 26 Filed 04/30/21 Page 3 of 3




    3. The Clerk’s Office is DIRECTED to reissue the summonses as to Prospect MX.

                                                                BY THE COURT:


                                                                /s/ John M. Gallagher
                                                                JOHN M. GALLAGHER
                                                                United States District Court Judge




          The deadline for timely serving the defendants in this action was on March 15, 2021, ninety days following
the filing of the complaint on December 15, 2020. As such, any attempt to now serve Prospect MX would be
untimely. Given the Court’s earlier findings that the plaintiff has acted in good faith in trying to serve the defendant
and that the alternate method of service is reasonably calculated to be successful, the Court will exercise its
discretion to extend the time for service.
